Citation Nr: 0421191	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the creation of an overpayment of education benefits 
is valid.  


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1971 to October 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the Muskogee, 
Oklahoma Department of Veterans Affairs (VA) Regional Office 
(RO).




Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that his 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In letters dated in April 2003 and September 2003, the 
veteran requested a hearing at the Manila, Philippines 
Regional Office.   Because a hearing has not been conducted 
and the veteran has not withdrawn the request, the appeal 
will be remanded to ensure compliance with due process 
requirements.  

Accordingly, this matter is remanded to the RO for the action 
as follows:

The RO should schedule the veteran to 
have a hearing at the Manila, Philippines 
RO.
	
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



